Citation Nr: 1232468	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite of the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel







INTRODUCTION

In accordance with 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from February 1953 to February 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in September 2007, of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In July 2009 and in November 2010, the Board remanded the case for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a decision in June 2011, the Board denied the claim of service connection for residuals of a frostbite injury.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in March 2012, the Court granted a Joint Motion for Remand and vacated the Board's decision for compliance with the instructions in the Joint Motion. 

The Veteran has raised the claims of service connection for lung cancer, hypertension, and emphysema and the claim for non-service connected pension, which are referred to the RO for appropriate action.  





FINDING OF FACT

Residuals of frostbite of the feet were not affirmatively shown to have been present in service, and the Veteran's current cold sensitivity, first diagnosed after service, is unrelated to an injury or disease or event in service, including a frostbite injury.


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 


The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre- adjudication VCAA notice by letter, dated in October 2006.  The notice included the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service. 

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  



As for service treatment records, the file contains the report of the physical examination conducted at separation but the remainder of the  service treatment records were destroyed in a fire in July 1973 at the National Personnel Records Center (NPRC).  In March 2007, the NPRC notified the RO that records of the Veteran for service in a different unit identified by the Veteran, the 92 Infantry Division or Regiment, were not located.  In July 2007, service treatment records or sick or morning reports concerning the Veteran from the 16th Field Hospital, as identified by the Veteran, were not found.  After a remand by the Board, the RO requested medical records from the current successor to the 6th Field Hospital, as it was later identified by the Veteran, located at Fort Detrick, Maryland.  The RO also made unsuccessful inquiries to NPRC, the National Archives, and the U.S. Army and Joint Services Records Research Center (JSRCC) (formerly Center for Unit Records Research (CURR).) 

When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The RO has obtained VA records and private medical records.  

In July 2009, the Board remanded the case to obtain in-patient records and unit records.  The National Personnel Records Center and the National Archives and Records Administration reported that a search for the requested records was unsuccessful.  In accordance with 38 C.F.R. § 3.159(e), the RO notified the Veteran 
that his service treatment records or any other records concerning his service were unavailable and asked him to provide any information or records he may have in his possession that would assist in reconstructing his records from other sources.  The Veteran responded in July 2010 indicating he had no service treatment records to provide. 




In November 2010, the Board remanded the case to afford the Veteran a VA examination, which was conducted in December 2010.  

As the requested development has been completed, no further action is necessary to comply with the Board's remand directives in July 2009 and in November 2010.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As for the VA examination, the examination is adequate as the VA examiner considered the Veteran's medical history, described the disability in sufficient detail, and rendered an opinion supported by the facts and a reasoned explanation, , so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieve-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 






Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  


As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board. 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The Veteran seeks service connection for residuals of frostbite, involving the feet, which he stated he suffered while stationed in Germany in 1954.  The Veteran filed his claim in September 2006. 


In May 2009, the Veteran testified that while stationed at Hohenfels, Germany, from November 1953 to March 1954 or from November 1954 to February 1955 he suffered frostbite of the feet.  At the time, he was assigned to Headquarters and Headquarters Company, 169th Infantry Regiment, as noted on the Veteran's DD-214.  He has also identified service in the 92nd Infantry Division.  The Veteran stated he was treated for frostbite at the 16th and later the 6th Army Hospital in Germany.  The Veteran also asserts after separation he sought treatment for residuals of the frostbite injury of his feet, but the records are unavailable because the physicians are now deceased.  And the Veteran has not been successful in locating a custodian of his records so he can obtain copies to submit to VA. 

After the Veteran filed his claim, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  The NPRC in November 2006 advised the RO that the Veteran's service treatment records were destroyed in a July 1973 fire that occurred at the NPRC facility in St. Louis, Missouri.  The NPRC gave the same response in July 2003 on an earlier claim filed in April 2003.  At that time, the Veteran was seeking service connection for other disabilities, but did not include a claim for residuals of a frostbite injury.  The RO has also unsuccessfully asked the JSRCC, the National Achieves, and the records custodian at Fort Detrick, Maryland, for service treatment records and in-patient records.  The report of separation examination is the only record, but does not contain a finding, history, or diagnosis of frostbite or residuals of frostbite or that the Veteran had any other problem with his feet. 

After service, VA records in August 2003 show that the Veteran's skin and the musculoskeletal areas of the feet were normal.  History provided by Veteran did not include a frostbite injury.  In September 2006, the Veteran gave a history of frostbite in service in Germany.  It was noted that the skin changes of the feet were apparently from frostbite. The diagnosis was frostbite of the feet.





On VA examination in April 2008, the Veteran stated while in service in Germany he was exposed to extreme cold and that he was treated for a cold injury to his feet.  The VA examiner noted the skin on the feet was mottled.  The toes were cool to touch.  There was atrophy, dryness, and scaly skin.  There were sensory changes in the feet.  The diagnosis was cold sensitivity, but the VA examiner did not offer a nexus opinion. 

In December 2010 on VA examination, the Veteran gave a history of a frostbite injury of the feet after training in waist deep snow.  The pertinent findings were dry, scaly and mottled skin.  The toes were warm and there was no evidence of Reynaud's phenomenon.  The diagnosis was a history of reported cold injury with cold sensitivity and intermittent pain, especially with cold weather and at night.  

As to whether the residuals of a cold injury were at least as likely as not related to the Veteran's history of cold exposure in Germany in 1954, after a review of the Veteran's file, the VA examiner stated that there was a normal foot examination at separation without any record of a frostbite injury.  The VA examiner stated that symptoms of frostbite may develop or persist several years afterwards, but there was no documentation of treatment until September 2006, which represented a 50 year gap without mention of residuals of a cold injury.  The VA examiner stated the Veteran may have suffered a cold injury, but the medical evidence was inadequate to provide an opinion. 

Analysis

When service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has already found that the VA met its duty to assist in developing the claim by exhausting all reasonable efforts to obtain the records concerning medical treatment in service, but the records either do not exist or further efforts would be futile.  


The Veteran contends that he has residuals of frostbite injury to the feet sustained on active duty while serving in Germany.  The Board will review the claim in light of the applicable theories of service connection. 

Affirmatively Showing Inception in Service (38 C.F.R. § 3.303(a) 

Although most the Veteran's service treatment records are unavailable, there is the report of separation examination, which contains no complaint, finding, or history of a cold injury and the feet and skin were evaluated as normal.  On the basis of the service treatment records alone, residuals of frostbite injury to the feet was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Chronicity (38 C.F.R. § 3.303(b)) 

Although residuals of frostbite of the feet were not affirmatively shown to have been present in service, the Veteran is competent to describe cold exposure and symptoms, affecting his feet, in service, which are in the realm of the Veteran's personal knowledge.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b); 


see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.) 

Residuals of frostbite of the feet is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   

Nevertheless, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Although the Veteran is competent to describe cold exposure and symptoms, affecting his feet, which he can observe, the presence or diagnosis of residuals of frostbite of the feet cannot be made by the Veteran as a lay person based on mere personal observation.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of residuals of frostbite of the feet. 

Where, as here, there is a question of the presence or a diagnosis of the claimed disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements and testimony are offered as proof of the presence of residuals of frostbite of the feet in service, the Veteran's lay statements and testimony are not competent evidence, and the statements and testimony are not admissible as evidence, that is, the Veteran's lay statements and testimony are not to be considered as competent evidence favorable to the claim. 


As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of residuals of frostbite of the feet before 2006, 50 years after service.  As for symptoms that later support a diagnosis by a medical professional, in September 2006, the Veteran gave a history of frostbite in service in Germany, and it was noted that the skin changes of the feet were apparently from frostbite, and the diagnosis was frostbite of the feet.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  And a bare transcription of lay history, unenhanced by additional comment, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409   (1995). 

Whereas here chronicity in service is legitimately question as the Veteran's recollections 50 years after service have slight probative value because of the time delay, then chronicity in service is not adequately supported by the evidence of record.  As chronicity in service is not shown, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b). 

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 


While residuals of frostbite of the feet were not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity, the Veteran is competent to describe cold exposure and symptoms, affecting his feet, and the Veteran provided testimony as to both.  To this extent, the Veteran's testimony constitutes a notation of cold exposure or injury and symptoms, affecting his feet, in service. 

The Veteran has testified that he has had residuals of frostbite since service, which he is competent to describe as such symptoms are within the realm of the Veteran's personal knowledge or experience. 

The remaining question is whether there is competent lay or medical evidence of a nexus between the present cold sensitivity and the postservice symptomatology.  

Although the Veteran asserts that he has had symptoms of frostbite since service, as it does not necessarily follow that there is a relationship between the current cold sensitivity and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent.  

The Veteran testified that his current cold sensitivity is a continuation of the frostbite in service, which is an expression of a causal relationship between the present disability and the continuity of symptoms.  As the testimony is an inference based on facts, it is an opinion rather than a statement of fact.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.

As previously explained the Veteran as a lay person is not competent to identify or diagnosis residuals of frostbite of the feet, based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current cold sensitivity and the continuity of symptoms that he avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present disability and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based on continuity of symptomatology. 

As service connection is not established either by chronicity or by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), service connection may still be established under 38 C.F.R. § 3.303(d) (a disability first diagnosed after service).

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

As previously explained in addressing chronicity, there is no competent medical evidence of a diagnosis of residuals of frostbite of the feet before 2006.  As for symptoms that later support a diagnosis by a medical professional, the Board finds that the diagnosis of frostbite of the feet by VA physician in 2006 has not competent medical evidence.  LeShore at 409; Stefl at 123. 

The Veteran does assert that his current cold sensitivity was caused by frostbite in service, which is an expression of a causal relationship between the present disability and an injury in service.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.


As previously explained the Veteran as a lay person is not competent to identify residuals of frostbite, based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current low back disability and the cold exposure or injury in service. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present disability and an in-service injury.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim under 38 C.F.R. § 3.303(d). 

Competent Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

As already explained, the Board finds that the diagnosis of frostbite of the feet by a VA physician in 2006 is not competent medical evidence.  LeShore at 409; Stefl at 123.

The competent medical evidence of record consists of the findings and the opinion of the VA examiner, a physician, who is qualified through education, training, or experience to offer a medical opinion and who conducted the VA examination in December 2010. 




The VA examiner stated he could not determine whether the Veteran's current disability of cold sensitivity was related to the frostbite in service.  The VA examiner accepted the Veteran statements that he had been exposed to cold and wet weather in service and had suffered symptoms such as pain, discoloration, and numbness and tingling in the feet.  The VA examiner also acknowledged that residuals of a frostbite injury can persist many years afterwards or begin at a later date.  The VA examiner stated that without additional information as to what happened following the frostbite in service, a final opinion on causation could not be made based on the facts available. 

The Board finds the opinion is adequate because there is no factual development left to be done.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that an examination is not inadequate merely because the examiner cannot reach a conclusion without resort to speculation.  In general, the Court held that it must be clear on the record that the inability to render an opinion must not be the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have a bearing on the requested opinion.  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner did indeed consider all procurable and assembled data.  Here, the VA examiner indicated that he had reviewed all the available material, including the one service treatment records, VA records, and private medicals.  For the reasons discussed earlier, VA obtained all evidence that could be procured and exhausted all reasonable steps to ensure that no additional records were available. 

Although the VA examiner was unable to offer an opinion without resorting to speculation, the opinion is adequate because the VA examiner considered all the procurable and assembled evidence, the duty to assist in developing the facts having been fulfilled.  The VA examiner's opinion is therefore evidence against the claim of service connection as service cannot be based on pure speculation and speculation does not equate to reasonable doubt.  38 C.F.R. § 3.102. 



For reasons expressed above, in this case, the question of a nexus or causation requires competent medical evidence to substantiate the claim.  Even though the Veteran is competent to identify cold exposure or injury to the feet, Veteran's lay opinion on causation is not competent evidence as such a relationship is not a simple medical 

As there is no medical evidence favorable to claim, and as the Board has found the Veteran's lay statements on a nexus between continuity of symptomatology and post-service diagnosis not competent evidence, the preponderance of the evidence is against the claim, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of frostbite of the feet is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


